Title: To James Madison from John Armstrong, Jr., 7 June 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris June 7th. 1807

I have the honor of enclosing my last half year’s account with the United States and the necessary vouchers.  I Am, Sir, with very high consideration Your Most Obedient & very humble Servant

John Armstrong


P. S.  Mr. Armstrong would be much obliged by being informed whether his other Accounts have been regularly received & submitted to the Treasury Department for Settlement.

